Title: To George Washington from John Talbot Ashenhurst, 29 March 1790
From: Ashenhurst, John Talbot
To: Washington, George


Dame Street Dublin Ireland 
May it please your ExcellencyMarch 29th 1790 
Being firmly attached to the cause of public Liberty and a zealous admirer of those virtues by the exertion of which America obtained her freedom, I take the liberty with all possible respect of introducing myself to your Excellencies notice upon the following occasion.
Denmark and Spain may it please your Excellency have severally appointed their respective Consuls here, these Consuls are natives of this Country and were and still are Merchants resident in this City—Portugal too hath her Consul resident amongst us, but I do not find that the United States of America have as yet conferred upon any person the Dignity of their Consul General for this Kingdom: Should they at any time deem such an appointment expedient may I presume to offer my best Services to your Excency and the Congress and at the same time find credit when I declare that the high honour of being thought worthy the confidence of so Illustrious a Body, divested of every Idea of pecuniary consideration, is the motive alone by which I am influenced.

I do beseech your Excellency not to accuse me of too much presumption in thus obtruding myself (a stranger) on your leisure. I am, may it please you, a native of this country, a resident of this City, allow me to say of Independent fortune and, I trust, unsullied reputation—This I intend as my humble introduction to your Excellency nor know I of any other, that I could make use of, unless you will permit me to add that I had the honour of filling the office of Principal Secretary to sixty thousand of my countrymen, the volunteers of Ireland from the origin of their institution; and that I likewise served as Principal Secretary to the National Conventions held here for the purpose of obtaining a more equal Representation of the people in Parliament, and of Inducing Great Britain to renounce all right of Enacting Laws to bind this Realm in the British Senate, which latter measure was happily effected—and in the discharge of the duties of those stations I have the happiness to think that I never incurred the imputation of faction on the one hand or of want of promptitude on the other. I have formed and am Secretary to the Irish Insurance Company for Ships, Merchandise and Lives which is composed of the first Commercial Characters of all the great trading towns of this Kingdom a circumstance which I humbly conceive places me in a situation to fill the department I have the ambition of aspiring to with some advantage: But lest other authority be deemed necessary for what I have taken the liberty of submitting to your Excellency’s consideration respecting myself, I will, with all deference, suggest that having served as an Officer, in various gradations, under his Excellency the Earl of ⟨Charlemont⟩ Commander in Chief of the Volunteers of this Kingdom and President of those Conventions I have before mentioned (a nobleman whose many distinguised quallities are possibly not intirely unknown to your Excellency) I have the confidence to hope that he would vouch my probity and report me not unlikely to merit the honour I anxiously wish to obtain.
May it please your Excellency in your goodness to acquit me of vanity, charge me with ambition if you will, but let it be the ambition of being denominated the servant of the United States of America which should I have the good fortune to be constituted—to discharge the duties of my station with Caution, firmness, and fidellity shall be the first wish of my heart and the invariable rule of my conduct. I have the honour to remain

May it please your Excellency with the highest veneration your Excellency’s most obedient And Devoted Servant

John Talbot Ashenhurst


P.S. lest this should miscarry through the post I shall take the liberty of forwarding a Duplicate at the end of three months.

